                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

CONNIE FRANCES GULLY                          )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )       Civil Action
                                              )       No.: 4:18-cv-251-MPM-JMV
QUALITY RESTAURANT                            )
CONCEPTS, LLC d/b/a                           )
APPLEBEE’S OF GRENADA                         )
MISSISSIPPI, et al.                           )
                                              )
        Defendants.                           )

                                        PROTECTIVE ORDER

        The Court, being advised that Connie Frances Gully and Quality Restaurant Concepts, LLC

consent to maintaining the confidentiality of certain documents and information, orders as follows:

        1.      Any files or documents containing information regarding material which contains

a trade secret or other confidential, proprietary, technical, business, or financial information that

is generally not known to the public shall be considered “Confidential Information.” This Order

shall govern all Confidential Information which is produced by the parties or a testifying witness

during the course of this litigation.

        2.      This Order shall apply both to the parties to this action and to any third party who

provides or is provided access to discovery materials under the terms of this Order.

        3.      Except with prior written consent of the party who or which has designated

documents or information as “Confidential Information,” (hereafter “designating party”) or upon

prior order of this Court, a receiving party shall not disclose or use Confidential Information

obtained during discovery for any purpose (including without limitation, any business, commercial
or personal purpose) other than for the purposes of preparing for and conducting the litigation of

this action and any appellate proceedings in this action.

       4.      All Confidential Information shall be clearly and prominently marked by placing

on every single-page document, on the initial page or cover of a multi-page document (including

deposition transcripts), and in prominent location on the exterior of any tangible object, one of the

following designations (or a designation containing the same information but in a different format):

               a. “CONFIDENTIAL”’ or

               b. “CONFIDENTIAL INFORMATION – SUBJECT TO PROTECTIVE
                  ORDER”;

In lieu of marking the original of documents, the designating party may mark the copies that are

produced or exchanged.

       5.      If a party intends to use Confidential Information in any Court filing or at trial, then

that party must give no less than seven days’ written notice to the party who designated the

information as Confidential prior to filing it so that the designating party has an opportunity to ask

the Court to either seal the documents or allow them to be filed in redacted form. The party

designating the information as Confidential shall be responsible for asking the Court to either seal

the documents or allow them to be filed in redacted form. If a ruling is not obtained within the

seven-day period, the party designating the material as Confidential shall cooperate in requesting

extensions to filing deadlines which the party seeking to use the information wishes to meet.

Notwithstanding the foregoing, if a party wishes to file a document that has Confidential

Information embodied in it, the Confidential Information shall be redacted by the filing party prior

to filing the document with the Clerk, to the extent the filing party does not wish that the Court

consider the redacted information. If the Court declines to seal a document or allow it to be filed




                                                  2 
 
in redacted form, then the Party who wishes to use the Confidential Information may do so

unsealed and unredacted, according to the Court Order.

         6.    Except with the prior written consent of the designating party or as otherwise

expressly permitted by this Order, the receiving party may disclose Confidential Information of

the designating party only to the following persons:

               a. The Court and Court personnel;

               b. The parties to this litigation and their employees and agents;

               c. Actual or potential deposition or trial witnesses in this action, but only to the

                  extent needed to prepare for deposition or trial;

               d. Outside consultants and experts retained for the purpose of assisting counsel

                  and the parties in the prosecution and/or defense of this suit.

         7.    Prior to disclosure of any Confidential Information to any expert witness or other

person approved by the designating party, counsel for the receiving party shall first provide the

person with a copy of this Order, and shall require the person to execute the appropriate

acknowledgment attached to this Order as Exhibit A.

         8.    This Order shall bind both parties to this action and all persons signing Exhibit A.

         9.    Sixty days after final termination of this action, including all appeals, any

Confidential Information produced shall be destroyed using all commercially reasonable means

by the receiving party, unless opposing counsel has requested the return of the Confidential

Information. This provision does not apply to the Court and Court personnel.

         10.   This Order may be modified in whole or in part at any time upon motion by any

party.




                                                3 
 
       11.    The Court may sua sponte, or upon motion of either party, suspend and/or amend

this Order.


       ORDERED this the 18th day of January, 2019.




                                          /s/ Jane M. Virden
                                          UNITED STATES MAGISTRATE JUDGE


AGREED AND APPROVED AS TO FORM:

/s/ Mary Emily Monroe
Mary Emily Monroe (MSB #102702)
Counsel for Quality Restaurant Concepts, LLC

/s/ Alan Lancaster
Alan Lancaster (MSB#1792)
Counsel for Plaintiff




                                               4 
 
                                          EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


CONNIE FRANCES GULLY                         )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )        Civil Action
                                             )        No.: 4:18-cv-251-MPM-JMV
QUALITY RESTAURANT                           )
CONCEPTS, LLC d/b/a                          )
APPLEBEE’S OF GRENADA                        )
MISSISSIPPI, et al.                          )
                                             )
       Defendants.                           )


                           ACKNOWLEDGMENT OF RECEIPT
                           OF AGREED PROTECTIVE ORDER


         I, the undersigned, do hereby verify that I am in receipt of the Agreed Protective Order;
that I have read and understand the Agreed Protective Order; and that I agree to comply fully with
all of the provisions set forth in the Agreed Protective Order.


                                             ____________________________________
                                             Signature



                                             Printed Name



                                             Title



                                             Date



                                                 5 
 
